Citation Nr: 1404516	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for chronic right inguinal strain secondary to right inguinal hernia and right inguinal hernia repair, prior to January 29, 2011. 

2.  Entitlement to a rating in excess of 10 percent for chronic right inguinal strain secondary to right inguinal hernia and right inguinal hernia repair, since January 29, 2011. 

3.  Entitlement to a compensable rating for chronic abdominal strain secondary to umbilical hernia repair. 

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus. 

5.  Entitlement to service connection for onychomycosis. 

6.  Entitlement to service connection for right hip arthralgia, to include as secondary to service-connected chronic right inguinal strain secondary to right inguinal hernia and right inguinal hernia repair. 

7.  Entitlement to service connection for a femoral hernia.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to June 1994, February 2003 to August 2004, and an additional period of active service commencing in May 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO), dated in March 2005 (regarding the propriety of the ratings assigned for chronic right inguinal strain and chronic abdominal strain secondary to umbilical hernia repair), August 2007 (regarding the propriety of the rating assigned for bilateral pes planus), May 2010 (regarding the denials of service connection for right hip arthralgia and onychomycosis), and October 2010 (regarding the denial of service connection for femoral hernia). 

In July 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development.  After readjudicating the above issues and confirming the prior ratings assigned and denials of the benefits sought on appeal in an October 2011 supplemental statement of the case, the case was returned to the Board in March 2013.  The Veteran now continues his appeal.

Undated correspondence received by VA in late 2013 from the Veteran's representative raises the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), tinnitus, unilateral right ear hearing loss, residuals of a traumatic brain injury (TBI), obstructive sleep apnea (OSA), chronic sinusitis, irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), hemorrhoids, left hip arthritis, and bilateral elbow tendinitis.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, they are therefore referred to the AOJ for appropriate action. 

For the reasons discussed below, this appeal must once again be REMANDED to the RO/AMC.  VA will notify the Veteran and his representative if any further action is required on their part.


REMAND

A review of the Veteran's claims file indicates that he was reactivated for a third period of active duty beginning on May 31, 2009.  In recognition of his return to full military service, VA has discontinued payment of service-connected compensation benefits effective on the date of the Veteran's re-activation.  The claims on appeal nevertheless remain in appellate status.    

In its July 2011 remand, the Board observed that the Veteran's service medical records and his service personnel records (including a DD-214) for his third period of service had not yet been associated with the claims file and that it was unclear when or if the Veteran had, in fact, been released from this period of active duty.  The intervening active military service occurring during the pendency of the present appeal may have an impact on the adjudication of the claims at issue.  Furthermore, the federal agency records generated during this latest period of active duty are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thusly, in its July 2011 remand, the Board instructed the RO/AMC to obtain these outstanding service records or, if such records were unavailable, to issue a formal finding that the records are unavailable and detailing the efforts undertaken to obtain them.  

In response to VA's query regarding his duty status, the Veteran informed VA in an October 2011 letter that he was still on active duty and thus no DD-214 had been issued to him.  

In an October 2012 rating decision/supplemental statement of the case, the RO/AMC readjudicated the matters on appeal and confirmed the prior ratings assigned and the denials of the remaining benefits sought on appeal.   

Thereafter, records associated with the Veteran's claims file on the Virtual VA electronic database show that he underwent an extensive VA general medical examination in June 2013.  Also appearing in the Virtual VA database are the Veteran's service treatment records that are dated from September 2010 to August 2013.  These are pertinent to his third period of active duty and include a July 2013 Physical Evaluation Board examination and an August 2013 service department determination that the Veteran was unfit to continue military service due to multiple medical disabilities, including his service-connected right inguinal hernia.  

However, it is not possible to determine from the above records if and when the Veteran separated from this third period of active duty as they do not include a DD-214 or separation orders, nor can it be determined that this collection of evidence is complete and includes all pertinent medical records generated during this final period of service.  No formal finding from VA in this regard is included in the claims file.  As such, the Board cannot presently concede that the evidentiary development undertaken in this regard has been in substantial compliance with the instructions in its July 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the case should be remanded once more for further evidentiary development of the pertinent service personnel and medical records and thereafter, in the record remains incomplete, a definitive formal finding that the outstanding records are unavailable and detailing the efforts undertaken to obtain them. 

Procedurally, the Board notes that it cannot presently adjudicate the issues on appeal as the pertinent evidence received after the latest supplemental statement of the case dated October 2012, which includes the June 2013 VA examination and service medical records discussed above, were not considered in the first instance by the AOJ and the 2013 statement received thereafter from the Veteran's representative did not include a waiver of first-review by the AOJ.  Therefore, to avoid prejudice and to safeguard the Veteran's right to appellate due process, the case should be readjudicated by the AOJ following the evidentiary development ordered above.  38 C.F.R. § 19.31(b)(1), (c) (2012); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes at this juncture that the rating issues on appeal will likely include the ratings that the AOJ will assign to these disabilities effective the date following the Veteran's discharge from this third period of active duty as this will probably occur during the pendency of this claim.  It would therefore be premature for the Board to adjudicate these matters until the aforementioned development is undertaken.

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should attempt to obtain the Veteran's service treatment records and DD-214 from his third period of active duty and associate them with the claims file.  Absent a DD-214, the RO/AMC should at least verify the dates of active duty for the Veteran's third period of military service.  If the service treatment records and/or DD-214 are unavailable and the dates of service for the third period of active duty cannot be officially verified, a formal finding should be issued which details the efforts that were made to obtain these records. 

The RO/AMC should inform the Veteran and his representative of such a negative outcome and invite the Veteran to submit any copies of his service treatment records and/or DD-214 (or other official documentation verifying his dates of service for his third period of active duty) that he may have in his possession. 

2.  The RO/AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for disabilities associated with his claims on appeal.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder. 

The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Following the development listed above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for a compensable rating for chronic right inguinal strain prior to January 29, 2011 and a rating in excess of 10 percent for chronic right inguinal strain since January 29, 2011; a compensable rating for chronic abdominal strain secondary to umbilical hernia repair; a rating in excess of 10 percent for bilateral pes planus; and service connection for onychomycosis, right hip arthralgia, and a femoral hernia should be readjudicated based on the entirety of the evidence.  If the maximum benefit with respect to any of these claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC is respectfully reminded that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

